NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 GARFIELD GREENWOOD,                                No.      14-72731

                   Petitioner,                      Agency No. A076-186-391

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Garfield Greenwood, a native and citizen of Jamaica, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Greenwood’s motion to

reopen as untimely where he filed it three years after the BIA’s final decision, see

8 C.F.R. § 1003.2(c)(2), and he failed to demonstrate changed country conditions

in Jamaica to qualify for an exception to the time limitation for motions to reopen,

see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-990 (evidence must be

“qualitatively different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72731